DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-2 is/are currently pending and considered below.


Election/Restrictions
Applicant elects Group I and Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 Jul 2021.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Li, CN 2010/023693 Y (Li).  
Li discloses, a carton sealer (FIG. 2), a front arm wheel (FIG. 2, #10), a rear arm wheel (FIG. 2, #20), and a cylinder (FIG. 3, #27).
Since the technical features of Group I do not make a contribution of the prior art in view of Li, then all shared technical features between Groups I and II do not make a contribution over the prior art in view of Li, thus Groups I and II do not comprise any special technical features.  Therefore, Groups I and II lack unity of invention.

The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ejector rod” in Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
For the purposes of compact prosecution, Examiner will interpret as the “ejector rod” as the rod between the two guide rods reference 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification

The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. US 20190352121A1 (Lam) in view of Qicang CN 106314893A (Qicang), and in view of Johnson US20130081758A1 (Johnson), and in view of Fox et al. US 20090217621A1 (Fox).

Regarding Claim 1, Lam discloses, A core of a high-efficiency and high-speed carton sealer (Abstract, FIG. 1, #10), including a main fixing plate (FIG. 1A, #12), a return spring (FIG. 1A, #60), a spring (13), a front arm (FIG. 1A, #18), a rear arm (FIG. 1A, #54), a connecting rod (FIG. 1A, #42) and a second cylinder (FIG. 1A, #100), wherein a tape roll fixing core seat (FIG. 1A, #24, para [0052])) is fixed on an upper part of the main fixing plate (12), a front arm shaft (FIG. 1A, #14, para [0052]) and a rear arm shaft (FIG. 1A, #16, para [0052]) are fixed at a lower part of the main fixing plate (1), and a first tape guide wheel (FIG. 1A, #30) are fixed on the main fixing plate (12), the front arm (18) can rotate around the front arm shaft (14), the rear arm (54) can rotate around the rear arm shaft (16), one end of the connecting rod (42) is rotatably connected to the front arm (FIG. 1A, #18) through a first connecting rod shaft (FIG. 1A, #46, para [0046]), the other end of the connecting rod (42) is rotatably connected to the rear arm (54) through a second connecting rod shaft (FIG. 1A, #48, para [0053]), the front arm (18) is provided with a front arm wheel (FIG. 1A , #38) and a second tape guide wheel (FIG. 1A, #34), the rear arm (54) is provided with a rear arm wheel (FIG. 1A, #56), the bottom of the second cylinder (100) is arranged on an elasticity-variable mechanism fixing shaft (FIG. 1A, #102) which is fixed on the main fixing plate (12), the second cylinder (100) can rotate around the elasticity-variable mechanism fixing shaft (FIG. 1A, #102), a spring stretching plate (FIG. 1A, 90) is fixed at a top end of an ejector rod of the second cylinder (FIG. 1A, #100), two return springs (FIG. 1A, #s 60 and 74) are fixed on the spring stretching plate (90), the other ends of the return springs (60 and 74) are fixed on spring fixing plates (FIG. 1A, #s 62 and 76) of the rear arm (54), and a first rear arm limiting block (FIG. 1A, #80, para [0056]).


However, Qicang teaches, a one-way knurled wheel (FIG. 1, #10) and the first cylinder (FIG. 1, #9) is fixed on the tension- variable mechanism bracket (FIG. 1 – illustrated between #9 and #6), a pre-stretching roller (FIG. 1, #6) is fixed at a top end of an ejector rod (FIG. 1 – illustrated between the two guide rods) of the first cylinder (9), the tension-variable mechanism bracket (FIG. 1) is provided with a guide rod (FIG. 1 – illustrates two smaller diameter rods that are attached to the roller 6) corresponding to the pre-stretching roller (FIG. 1, #6).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Qicang before the effective filling date of the invention to modify the support arm (FIG. 1A, #26) as disclosed by Lam to include the one-way knurling wheel (10), the cylinder (9), the tension-variable bracket (FIG. 1), the top end of the ejector rod (FIG. 1), the guide rods (FIG. 1), and the pre-tensioning wheel (6) as taught by Qicang.  Since Qicang teaches these structures that are known in the art and beneficial, thereby providing the motivation to utilize the aforementioned structures, as taught by Qicang, so as to improve the manufacturing of the tape applicator (Lam, Abstract) by having the tape dispensing structures on the support arm (Lam, FIG. 1A, #260).

As combined, Lam/Qicang does not disclose, a second rear arm limiting block provided with a threaded rod, the spring is fixed at a top end of the threaded rod.
However, Johnson teaches, a second rear arm limiting block (24) provided with a threaded rod (31), the spring (13) is fixed at a top end of the threaded rod (31).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Johnson before the effective filling date of the invention to modify the frame (FIG. 1A, #12) as disclosed by Lam to include the spring and associated structures (FIG. 3, #304, para [0043]) as taught by Johnson.  

As combined, Lam/Qicang/Johnson does not disclose, a tape guide plate shaft and a tape finger-pressing member shaft is provided with a tape guide plate, and a tape finger-pressing member.
However, Fox teaches, a tape guide plate shaft (FIG. 2, #210) and a tape finger-pressing member shaft (FIG. 2, #218) is provided with a tape guide plate (FIG. 2, #264), and a tape finger-pressing member (FIG. 1. #162).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Fox before the effective filling date of the invention to modify the application arm (FIG. 1A, #18) as disclosed by Lam to include the associated structures (FIG. 1, #162 and FIG. 2, #s 210, 218, and 264) as taught by Fox.  Since Fox teaches these structures that are known in the art and beneficial, thereby providing the motivation to utilize the aforementioned structures, as taught by Fox, so as to ensure the sealing tape will be disposed on the right external peripheral side portion and vertical front surface of the carton (Fox, para [0017]) thereby improving the effectiveness of the tape applicator (Lam, Abstract).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lam, in view of Qicang, Johnson , Fox, and in further view of Koike US20020063698A1 (Koike).


Regarding Claim 2, as combined, Lam/Qicang/Johnson/Fox disclose the invention as above claimed.  Lam further discloses, wherein the front arm wheel (FIG. 1A, #38) and the rear arm wheel (FIG. 1A, #56).
As combined, Lam/Qicang/Johnson/Fox does not disclose, rubber and plastic materials.
However, Koike teaches, rubber and plastic materials (FIG. 3, #s 13 and 12, para [0034]).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kropp US5507907A, Le Rigoleur US20180002050A1, Marchetti US-4592188-A, and Cavanagh US4642157A cited for fixing plate, cylinder, spring, front arm, rear arm, connecting rod, core seat, variable tension bracket, front arm shaft, rear arm shaft, spring stretching plate, rubber, and knurled wheel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        25 Oct 2021

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731